Title: Thomas Jefferson to William Prichard, 6 December 1810
From: Jefferson, Thomas
To: Prichard, William


          
            Sir
            Monticello Dec. 6. 10.
          
            A circumstance which shall be explained induces me to recall to your recollection an old acquaintance and customer while you lived in Philadelphia. I subscribed to mrs Lydia R. Baily of Philadelphia for 2. copies of Freneau’s poems which she was about to print. by some mistake, 10. copies were sent.  they were addressed thro’ the President of the US. whose business probably prevented their being immediately forwarded, and mine has for some time prevented my attending to them. on apprising mrs Bailey of the mistake she desired I would return them to Philadelphia. desirous of having them sold for her if I can, I have thought it better to forward them to you with a request that you will hold either them or their proceeds, if you can sell them, subject to her order. if you can be so good as to drop her a line, asking her instructions you will oblige me. I find remaining on my hands 24. copies of the Parliamentary Manual, which if you can sell at any price you think reasonable you will oblige me, taking your commission on them. there is a little supplement for every copy of two leaves.  these two parcels in two separate boxes are now forwarded by a boat to the care of messrs Gibson & Jefferson. Accept my friendly salutations & assurances of esteem & respect.
          
            Th:
            Jefferson
        